Citation Nr: 0843592	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
effective February 27, 2003 to May 31, 2005 and July 1, 2005 
to January 18, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD, effective January 18, 2007 to 
March 27, 2007 and May 31, 2007 to September 26, 2008.

3.  Entitlement to a temporary total disability evaluation 
based on hospitalization for treatment of service-connected 
PTSD, in excess of 21 days, from March 27, 2007 to May 31, 
2007, in accordance with 38 C.F.R. § 4.29.

4.  Entitlement to an initial rating in excess of 70 percent 
for service-connected PTSD, effective September 26, 2008.

5.  Entitlement to service connection for residuals of a 
claimed left leg injury.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for PTSD, assigning a 30 
percent rating, effective February 27, 2003; and denied 
service connection for a heart disability, residuals of a 
left leg injury, and sleep apnea.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2004.  In 
February 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO.  Transcripts of his testimony have been associated with 
the claims file.

Based on the evidence of record the issues have been 
recharacterized as represented on the cover page.

The Board remanded this case for additional development in 
April 2007.

Additional evidence was submitted after the case was 
certified to the Board that has not been considered by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the evidence.

The issues of an initial evaluation in excess of 70 percent 
for PTSD from September 26, 2008 and service connection for 
coronary artery disease secondary to PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms from February 27, 2003 to 
January 18, 2007 (aside from the period from May 31, 2005 to 
July 1, 2005) included occasional suicidal ideation, 
disturbances in mood and motivation, chronic sleep 
impairment, some difficulty in establishing and maintaining 
effective social relationships, impaired judgment in that he 
abused alcohol, some memory problems associated with alcohol 
withdrawal symptoms, restricted affect, overall moderate 
impairment in social and occupational functioning, and a GAF 
score range of 50 to 60

2.  The veteran's PTSD symptoms from January 18, 2007 to 
March 27, 2007 and from May 31, 2007 to September 26, 2008 
included continued suicidal ideation requiring 
hospitalization on multiple occasions, deficiencies in most 
areas such as family relations, judgment in that he continued 
to abuse alcohol through November 2007, some anger problems 
with frequent outbursts, occasional impulsive speech and 
inappropriate behavior, near continuous depression affecting 
his ability to function appropriately and effectively, mild 
neglect of personal appearance and hygiene, with severe 
effect on his social and industrial capability, and a GAF 
score range for PTSD of 40 to 65 (and for alcohol dependence 
as low as 25).  

3.  The veteran was hospitalized for PTSD at a VA hospital 
from March 27, 2007 to May 14, 2007.

4.  The preponderance of the evidence shows no relationship 
between any residuals of a claimed left leg injury and 
service.

5.  The preponderance of the evidence shows no relationship 
between sleep apnea and service, or service-connected PTSD or 
malaria.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from February 27, 2003 to May 31, 2005 and 
from July 1, 2005 to January 18, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD, but no higher, from January 18, 2007 to March 27, 2007 
and May 31, 2007 to September 26, 2008, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to a temporary total 
disability rating based on hospital treatment for service-
connected PTSD for a period in excess of 21 days have been 
met for the period from March 27, 2007 to May 31, 2007. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.29 
(2008).

4.  The criteria for entitlement to service connection for 
residuals of a claimed left leg injury are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

5.  The criteria for entitlement to service connection for 
sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003 regarding the initial service 
connection claims.  The RO provided the appellant with notice 
of the criteria for assigning effective dates and disability 
ratings in March 2006 and May 2006, subsequent to the initial 
adjudication.  While these notices were not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2008 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown as a result of 
the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

After the RO granted service connection for PTSD in a May 
2003 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in April 2004.  The RO 
continued the 30 percent rating in a March 2005 statement of 
the case and subsequent supplemental statements of the case.  
While the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

The notice letters did not include the criteria for 
substantiating service connection claims on a secondary basis 
so they are presumed prejudicial with respect to the 
secondary service connection claim for sleep apnea under 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran, however, has demonstrated actual knowledge of what 
was necessary to substantiate the secondary service 
connection claim for sleep apnea.  Id.  Specifically, he has 
submitted argument on his behalf that the service-connected 
malaria and/or PTSD are directly related to his sleep apnea.  
These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process regarding the criteria for 
substantiating a secondary service connection claim.  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, no prejudice to 
the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of PTSD and etiology of the sleep apnea and left leg 
condition.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased rating for PTSD

The RO granted service connection for PTSD in May 2003, 
assigning a 30 percent evaluation, effective February 27, 
2003.  The veteran appeals this action contending that his 
disability is much worse than warranted by a 30 percent 
evaluation.  His representative submitted a statement in 
November 2008 that given the veteran's symptomatology, a 70 
percent evaluation was in order.

The veteran was assigned a total temporary rating for his 
PTSD from May 31, 2005 to July 1, 2005.  This rating period 
will not be considered below.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent evaluation is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

VA outpatient treatment reports dated from March 2003 to June 
2003 show a diagnosis of major depressive disorder and the 
presence of suicidal ideation.  Other symptoms included 
depressed mood, anhedonia, insomnia/hypersomnia, loss of 
appetite without weight loss, and psychomotor agitation.  The 
veteran contracted for safety and provided contact 
instructions should suicidal ideations intensify.  A separate 
June 2003 VA medical record shows a Global Assessment of 
Functioning (GAF) Score of 58.  The veteran reported that he 
could not participate in the VA mental health day treatment 
program due to his work schedule.

An April 2003 VA examination report shows the veteran 
reported feeling irritable when returning from work and 
drinking to become numb.  He had been divorced several times.  
He had felt sad and depressed for several years and had lost 
interest in all activities such as gardening and playing 
golf, which he used to enjoy.  He reported disturbed sleep 
and difficulty concentrating and making decisions.  He also 
reported some memory problems associated with alcohol 
withdrawal symptoms.  He indicated that he had worked for 
about 20 years for the Army Corps of Engineers and had to 
work by himself, which bothered him as he was still occupied 
with memories of Vietnam.  Otherwise, he liked work.  

On mental status examination, he was fairly well-dressed and 
groomed and was cooperative.  He had fair eye contact but was 
emotional and upset at the beginning of the interview.  He 
was able to calm down later in the interview.  He was alert 
and oriented to time, place, and person.  Concentration, 
memory, and attention were intact.  His mood was described by 
the veteran as being depressed with appropriate affect.  His 
speech was normal in rate, volume, and tone.  His thought 
process was coherent and goal-directed with no flight of 
ideas, loose associations, or ideas of reference.  He denied 
any auditory/visual hallucinations or delusions.  
Abstraction, judgment, and insight were intact.  On Axis I 
diagnosis, the veteran met the minimal diagnostic criteria 
for PTSD.  He also had alcohol abuse.  His GAF Score was 55 
with the highest in the past year of 60.

In August 2003, a VA mental health record shows the veteran 
reported significant subjective improvement in symptoms of 
depression.  Suicidal ideation was absent.

A March 2005 VA telephone interview notes the veteran's 
request for inpatient admission.  He stated that he was 
drinking all day and his symptoms of PTSD and depression were 
bad.  The GAF score was 50.  A separate March 2005 medical 
record shows the veteran had been feeling worse lately and 
was self-medicating with alcohol, which was compounding the 
problem.  He was not psychotic and the examiner did not 
consider him to be an acute suicidal risk.  The examiner 
believed the veteran would benefit from an intensive 
outpatient program.  

An August 2005 letter from a private psychologist noted that 
the veteran was encouraged to transfer to a different 
position that allowed him increased socialization or medical 
retirement.  In November 2005, a letter from the same private 
psychologist notes that the veteran did not need to work in 
an environment where he was alone for 8 to 12 hours a day 
such as a lock operator.  He was safe to work in other 
positions and was very willing to do so.

An April 2006 VA examination report notes the veteran was 
scheduled for inpatient treatment at the VA within the next 
few weeks.  The veteran reported no improvement in symptoms.  
He indicated that he had a depressed mood, loss of interest 
in previously enjoyable activities, crying spells, fatigue, 
low self-esteem, hopelessness, helplessness, decreased 
libido, and guilt.  He stayed at home to avoid interacting 
with many people.  He had no social interactions outside of 
his family.  He was easily agitated and demonstrated mood 
lability with frequent angry verbal outbursts.  He reported 
experiencing chronic suicidal ideation but denied having any 
imminent plans to harm himself.  He denied homicidal ideation 
or plan.  The frequency of his symptoms was daily, and he had 
moderate impairment in social and occupational functioning.  
He had worked for the Army Corps of Engineers for 22 years as 
a Lock and Down Operator and retired in June 2005.  He 
reported that VA is responsible for his job loss, but he had 
no major industrial problems that were identified during his 
employment years.  His living situation was that he lived 
with his wife and daughter and lost his home when he became 
unemployed.  He was able to perform basic activities of daily 
living unaided and spent most of his time at home performing 
household chores.  

On mental status examination, the veteran was alert and 
precisely oriented to time, place, person, and situation.  He 
was casually-dressed and well-groomed.  He was cooperative 
and attentive and there was no guarding or evasiveness.  His 
psychomotor activity was normal and eye contact adequate.  He 
described his mood as "depressed most of the time."  His 
affect was restricted and tearful.  His speech was normal 
amount, rate and rhythm.  He became verbally agitated with 
loud speech when talking about the effect the VA system had 
on his life.  His thought processes and content were goal-
directed and coherent.  He denied suicidal/homicidal ideation 
or plan.  There was no evidence of obsessions/ compulsions.  
Thoughts were focused on what he could do; there was no 
evidence of psychosis.  He denied auditory/visual 
hallucinations.  His memory was intact and his abstraction 
was normal.  His insight was good and he appeared able to 
protect himself from common dangers.  

The examiner mentioned that the veteran continued to meet the 
DSM-IV criteria for PTSD and alcohol abuse and that these 
chronic conditions were unrelated.  The GAF score for alcohol 
abuse was 45.  The GAF score for PTSD was 55, which reflected 
moderate impairment in social functioning with respect to 
PTSD.  There was no significant industrial impairment at that 
time.  The veteran was retired but there were no major 
industrial problems identified during his work years.  His 
overall quality of life was compromised secondary to multiple 
medical problems, chronic alcohol abuse, and PTSD.  He was 
able to participate in meaningful interpersonal relationships 
with family members only.  He was socially-isolated and his 
marriage was stable.  There were no observable impairments in 
thought-processes or communication skills.

The veteran entered a treatment program with the chief 
complaint of "alcohol" in May 2006.  A May 1, 2006 VA 
medical record shows the veteran was in no acute distress and 
was alert and cooperative.  His speech was coherent and goal-
oriented without looseness of associations or flight of 
ideas.  His affect was appropriate to pleasant mood.  He 
denied any suicidal or homicidal ideations or plans and did 
not appear to be at risk of harm to self or others.  He 
denied hallucinations or delusions and was oriented to 
person, place, day, month, year, and situation.  His memory 
appeared grossly intact to immediate, recent, and remote 
recall.  The GAF score was 30.  A May 19, 2006 VA discharge 
summary notes the veteran completed the substance abuse 
rehabilitation program.  The mental status evaluation was the 
same as reported on the earlier May 2006 record.  

VA group therapy records for PTSD dated from June 2006 to 
October 2006 note a GAF score of 60.

The veteran's symptoms from February 27, 2003 to January 18, 
2007 (aside from the period from May 31, 2005 to July 1, 
2005) included occasional suicidal ideation, disturbances in 
mood and motivation, chronic sleep impairment, some 
difficulty in establishing and maintaining effective social 
relationships in that he only had meaningful interpersonal 
relationships with family members, impaired judgment in that 
he abused alcohol, some memory problems associated with 
alcohol withdrawal symptoms, and a restricted affect.  
Suicidal ideation meets the criteria for a higher rating, as 
does impaired judgment, disturbance in motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, and flattened affect.  However, his 
concentration, memory, and attention were consistently intact 
and his thought process also was consistently coherent and 
goal-directed with no flight of ideas, loose associations, or 
ideas of reference.  He denied any auditory/visual 
hallucinations or delusions.  Overall, he was found to have 
moderate impairment in social and occupational functioning 
with no evidence of obsessions/ compulsions or psychosis.  
The veteran was retired but there were no major industrial 
problems identified during his work years.  His overall 
quality of life was compromised secondary to multiple medical 
problems, chronic alcohol abuse, and PTSD.  The veteran 
entered a treatment program in May 2006 but this was for 
alcohol dependence, rather than PTSD.  His GAF score was 30 
but the symptoms attributed to PTSD were the same as 
previously reported.  An April 2006 VA examiner specifically 
found that the PTSD and alcohol abuse were unrelated chronic 
conditions.  VA group therapy records for PTSD dated from 
June 2006 to October 2006 note a GAF score of 60.  Overall, 
the PTSD symptomatology more closely approximates the 
criteria for a 30 percent rating.

The veteran's GAF score range for PTSD of 50 to 60 further 
supports the criteria for a 30 percent evaluation.  According 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the GAF 
score of 50 dips into a lower range that reflects more 
serious impairment and the veteran had significant complaints 
of disturbance in motivation and mood including occasional 
suicidal ideations and impaired judgment, the veteran's 
overall level of functioning reported was most consistent 
with the range from 51 to 60.  

From January 18, 2007 to September 26, 2008, the criteria for 
a 70 percent evaluation for PTSD are met.  Additionally, the 
veteran was hospitalized at a VA hospital for PTSD from March 
27, 2007 to May 14, 2007, which is a period longer than 21 
days.  Thus, a total temporary rating is warranted for that 
time frame.  See 38 C.F.R. § 4.29.

On January 18, 2007, the veteran was admitted into the VA 
hospital for PTSD treatment.  He reported that two days prior 
to admission he had driven his car 100 miles per hour 
planning to run off of a bridge.  He reported crying spells, 
fatigue, low self-esteem, hopelessness, and helplessness.  
Upon admission, he entered into a verbal contract that he 
would not harm himself or others.  On mental status 
examination, he was crying and very emotionally upset.  He 
was angry at VA and the government but was not physically or 
verbally aggressive.  He was cooperative and his speech was 
coherent and goal-oriented without looseness of associations 
or flight of ideas.  His affect was appropriate to depressed 
mood.  He denied any homicidal ideations but reported 
suicidal plans as recently as yesterday.  He denied 
hallucinations and delusions but seemed paranoid of VA and 
mistreatment.  He was oriented to person, place, day, month, 
year, and situation.  His memory was grossly intact to 
immediate, recent, and remote recall.  His judgment and 
insight were poor to fair.  The Axis I diagnoses were alcohol 
dependence and PTSD.  The GAF score was 40.   

During his hospital stay his mood improved significantly.  
The veteran was seen by a psychiatrist prior to discharge 
with significant improvement noted.  He was awake, alert, and 
oriented in no distress.  He denied homicidal or suicidal 
ideations or auditory and visual hallucinations.  His insight 
improved in regard to his ability to recognize his 
inappropriate anger and projection of his anger onto others.  
A January 23, 2007 VA mental health discharge note shows that 
the veteran had been admitted for depression with thoughts of 
suicide.  The Axis I diagnoses were alcohol dependence 
(abstinent for six months) and PTSD.  The GAF score was 45.

A February 2007 VA treatment note shows the veteran was 
alert, oriented times four, and stable.  He was clean and 
cooperative.  His mood was stable and his affect was 
appropriate.  He did not have looseness of association, 
flight of ideas, or evidence of hallucinations.  He denied 
homicidal and suicidal ideation.  In April, he would have one 
year of sobriety.  He reported having more intrusive 
thoughts, anger issues, and unstructured time.  He was 
attempting to redefine his life as he was no longer working.  
He felt that his depression was better managed and had no 
desire to die anymore.  A subsequent February 2007 VA mental 
health group treatment note shows a GAF score of 45.

On March 27, 2007, a VA mental health record notes that the 
veteran was admitted into a residual trauma processing group 
for PTSD.  He continued to be abstinent from alcohol.  His 
GAF score was 40.  The veteran continued to receive treatment 
in the residential program through May 2007.  A May 7, 2007 
VA mental health note shows the veteran reported fatigue, low 
self-esteem, hopelessness, helplessness, decreased libido, 
and anger (mostly anger), but this seemed to be improving 
with treatment.  He indicated that he is easily agitated and 
demonstrated mood lability with frequent angry outbursts.  He 
reported experiencing chronic suicidal ideation "off and 
on" since 2002 when he first thought of jumping from a dam 
at work.  He denied any thoughts of suicidal ideation or 
homicidal ideation at that time.  He also denied audio or 
visual hallucinations and was sleeping better with fewer 
nightmares.  

A May 14, 2007 VA trauma recovery residential treatment 
discharge note shows that during treatment the veteran's 
speech was impulsive and at times he was inappropriate in 
speech and behavior toward the staff.  On mental status 
examination, he was alert and cooperative.  His speech was 
coherent and goal-oriented without looseness of associations 
or flight of ideas.  His affect was appropriate to verbal 
message and mood.  He denied any homicidal or suicidal 
ideations or plans and did not appear to be at risk to 
himself or others.  He denied hallucinations or delusions, 
though he reported intrusive thoughts related to his combat 
experience.  His memory appeared grossly intact to immediate, 
recent, and remote recall through groups and ward 
observation, though he reported poor concentration and 
recall.  He had problems with mood and impulsivity.  His GAF 
score was 50.  The highest GAF score in the last year was 45.

The veteran continued to receive outpatient group therapy 
through September 2007.  

On September 5, 2007, the veteran presented to VA with signs 
of gross intoxication and claims to harm himself, though he 
subsequently withdrew these threats.  The admission note 
shows that the veteran had been drinking about a pint at a 
time every one to two weeks for the past four months, then a 
pint per day in the past couple of months.  He reported more 
depressive symptoms since visiting the Vietnam Memorial in 
Washington, D.C.  Although he had reported compliance with 
medication, he had not had any refills since July.  He 
reported no more suicidal plans or thoughts and entered into 
a verbal contract that he would not hurt himself.  The GAF 
score was 60.  

On mental status examination the next day, the veteran was 
cooperative.  His mood was depressed and his affect was flat.  
His speech was coherent and goal-oriented and his thought-
process was goal-directed.  He did not have looseness of 
association, flight of ideas, or evidence of hallucinations.  
He also denied suicidal or homicidal ideation, since the 
previous day.  His abstraction was fair and his insight and 
judgment were poor.  The GAF score was 50.  A September 7, 
2007 mental status note shows the veteran was alert, oriented 
to person, place, time, and situation, and his affect and 
mood were bright.  His behavior remained calm and cooperative 
and he stated that he was doing much better and was 
requesting to go home.  A September 8, 2007 medical record 
shows the veteran complained of wanting to leave the hospital 
but was told he could not be discharged without a doctor's 
permission.  The police were asked to come and talk to the 
veteran because he had stated that he was leaving.  He had 
since calmed down but remained unpredictable.  On September 
10, 2007, the veteran was discharged in stable condition.  
His mood had improved and he no longer was having thoughts of 
suicide or hopelessness.  His GAF score was 65.

A November 8, 2007 VA mental health record shows the veteran 
agreed to admission into a residential treatment program for 
alcohol dependence.  On November 14, 2007, he was alert and 
cooperative.  His speech was coherent without looseness of 
association or flight of ideas.  His affect was appropriate 
to pleasant mood.  He denied any suicidal or homicidal 
ideation or plans and did not appear to be at risk of harm to 
self or others at this time.  He denied hallucinations or 
delusions and was oriented times four.  His memory appeared 
intact to immediate, recent, and remote recall.  It was noted 
that he last drank on November 8, 2007.  The Axis I diagnoses 
included alcohol dependence and PTSD.  The GAF score was 25.

A December 3, 2007 VA treatment plan discharge note shows the 
veteran had been admitted into the residential treatment 
program on November 14, 2007 for alcohol dependence.  On 
mental status examination, he was fairly groomed and 
cooperative.  His speech was regular and his mood was ok.  
His affect was congruent with lability.  His thought-
processes were linear and his thought-content had no 
delusions or suicidal or homicidal ideations.  He denied 
hallucinations and his cognition was alert and oriented.  The 
Axis I impression was alcohol dependence and PTSD.  The GAF 
score was 50.  A separate December 3, 2007 discharge note, 
however, shows a GAF score of 30, with 30 being the highest 
in the past year.  Throughout his admission he participated 
in various aspects of the chemical dependency treatment 
program including sobriety skills training, anger management, 
leisure skills, pharmacy group, chaplain's group, medical 
aspects of chemical dependency, individual sessions with his 
treatment coordinator, group therapy, and medical rounds.

A May 2008 VA examination report shows the veteran had a GAF 
score of 55 for PTSD and 45 for alcohol abuse, which was 
reportedly the highest in the last year on February 28, 2007.  
His current symptoms were low mood, dreams, poor sleep, 
feelings of detachment, restricted range of affect, anger, 
irritability, increased sense of alertness, and difficulty 
with attention and concentration.  The severity was severe 
and the frequency was every day since Vietnam.  On mental 
status examination, the veteran had a restricted affect, no 
memory loss, depressed mood on a daily basis, no disturbances 
in motivation, a low mood, constant anxiety related to 
financial and physical limitations, no panic attacks, no 
improvement on sleep patterns, improved judgment as he had 
abstained from alcohol, and he continued to have similar 
thought-processes.  His speech was somewhat slurred.  He 
currently had improved impulse control.  He had mild 
negligence of personal hygiene; he shaved about once a week, 
and bathed every two to three days.  He had no suicidal 
ideations or delusions.  For hallucinations, he had 
flashbacks related to PTSD where he could see helicopters and 
felt like he was back in Vietnam.  The veteran's PTSD had a 
severe effect on his social and industrial capability.  He 
continued to have thoughts of self-harm and recurrent 
flashbacks, which severely restricted the veteran's 
employment opportunities.  He continued to isolate but 
maintained good contact with his immediate family.  The 
veteran indicated that he retired, forcibly according to him, 
in June 2005 after working for the Army Corps of Engineers 
for 22 years.  He has some isolating from his siblings and 
reports slight diminishing activities and leisure pursuits.  
He has abstained from alcohol since November 2007.  He has 
had two thoughts of suicide that lead to hospitalization in 
the past year.  He was able to perform all activities of 
daily living unassisted.  He had severe dysfunction in 
psychosocial functional status, however.  He had five 
hospitalizations with two suicidal ideations.  He had severe 
financial constraint and was planning on filing for 
bankruptcy.  He continued to have worsening physical health 
but maintained current interpersonal relationships with his 
immediate family.

On mental status examination, he was alert and oriented to 
time, place, and person.  He arrived on time and was somewhat 
unshaven.  He was moderately well-dressed.  He was 
cooperative and his behavior was appropriate.  His 
psychomotor activity had no agitation or retardation.  He 
answered questions appropriately and his gait was stable.  
His speech was of normal rate, rhythm, and volume, and his 
eye contact was good.  His mood was somewhat relieved and his 
affect restricted.  His thought-content and process had no 
evidence of delusions and were not illogical.  There were no 
suicidal or violent ideations expressed.  He had no 
perceptual abnormalities or auditory or visual 
hallucinations.  His memory and insight were fair.  His 
judgment was adequate to common danger.  The GAF score for 
PTSD was 45.  The examiner commented that the veteran had 
diminished interest, detachment, sense of foreshortened 
future, difficulty with sleep, irritability, difficulty 
concentrating, and increased alertness, and he had these 
symptoms more than once a month.  He also had financial and 
psychosocial problems.  His GAF score of 45 for PTSD 
reflected severe impairment in social functioning.  His 
overall quality of life was compromised due to other medical 
problems but he was able to participate in interpersonal 
relationships with his immediate family.  There were no 
impairments in thought-process or communication.  Alcohol 
dependence continued to be related to PTSD and the veteran's 
continued abstinence would benefit him eventually.

The PTSD symptomatology from January 18, 2007 to March 27, 
2007 and May 31, 2007 to September 26, 2008 shows continued 
suicidal ideation requiring hospitalization on multiple 
occasions, deficiencies in most areas such as family 
relations in that the veteran isolated from his siblings, 
judgment in that he continued to abuse alcohol through 
November 2007, some anger problems with frequent outbursts, 
near continuous depression affecting his ability to function 
appropriately and effectively, and mild neglect of personal 
appearance and hygiene.  Also, occasionally, the veteran's 
speech was impulsive and he was inappropriate in speech and 
behavior toward VA staff.  The veteran's PTSD was found to 
have a severe effect on his social and industrial capability.  

A 100 percent rating is not appropriate as the veteran did 
not have any delusions, his speech was coherent and goal-
oriented without looseness of associations or flight of 
ideas, he denied any homicidal ideations, and his memory was 
grossly intact to immediate, recent, and remote recall.  He 
also had no hallucinations, though he had flashbacks related 
to PTSD where he could see helicopters and felt like he was 
back in Vietnam.  

A temporary total rating for hospitalization under 38 C.F.R. 
§ 4.29 applies from March 27, 2007 to May 31, 2007.  A total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or 
hospital observation at Department of Veterans Affairs 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  Subject to the 
provisions of paragraphs (d), (e), and (f) of this section 
this increased rating will be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care) or effective the last 
day of the month of termination of treatment or observation 
for the service-connected disability.  A temporary release, 
which is approved by an attending Department of Veterans 
Affairs physician as part of the treatment plan will not be 
considered an absence.  38 C.F.R. § 4.29(a).  

The veteran had inpatient treatment for his PTSD at a VA 
hospital from March 27, 2007 to May 14, 2007.  Therefore, he 
is entitled to a total temporary rating from March 27, 2007 
to May 31, 2007. Id. 

The veteran also was hospitalized for PTSD from January 18, 
2007 to January 23, 2007, and September 5, 2007 to September 
10, 2007, but these periods were not in excess of 21 days.  
The stays from May 1, 2006 to May 19, 2006 and November 8, 
2007 to December 3, 2007 were for alcohol treatment, the 
first of which also was not in excess of 21 days. 

The GAF score range that has been associated with the 
veteran's PTSD is from 40 to 65.  The May 2008 VA examiner 
found, however, that alcohol dependence continued to be 
related to PTSD and his score range for alcohol dependence 
was as low as 25.  According to DSM IV, a GAF score of 21-30 
indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A GAF score of 31-40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

The veteran's GAF scores have a wide range but for the most 
part they are reported to have been between 40 and 45.  This 
range reflects severe but not total impairment due to PTSD, 
which is consistent with a 70 percent rating.

The veteran's PTSD has been assigned staged ratings of 30 
percent from February 27, 2003 to May 31, 2005 and July 1, 
2005 to January 18, 2007; a 70 percent evaluation from 
January 18, 2007 to March 27, 2007 and May 31, 2007 to 
September 26, 2008; and a total temporary rating from March 
27, 2007 to May 31, 2007.  The level of impairment during 
these time frames is relatively stable.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran reportedly retired in June 2005.  While 
he indicates that this was because of his PTSD, there is no 
evidence in the record to support this.  He was found by a VA 
examiner in April 2006 to have no major industrial problems 
during his employment.  A private psychologist determined in 
August 2005 and November 2005 that the veteran was safe to be 
in a position as long as he was not isolated for long periods 
of time.  An August 2006 private functional capacity 
assessment further shows the veteran could complete a normal 
work week without excessive interruptions from psychological 
symptoms.  To the extent that the veteran presently has 
employment deficiencies, the PTSD diagnostic criteria are 
meant to account for occupational impairment.  The veteran 
has been hospitalized three times for his PTSD treatment from 
2003 to 2008.  While this is significant, the 70 percent and 
temporary 100 percent evaluations contemplate this impairment 
and it is not considered frequent periods of hospitalization 
as contemplated in the extra-schedular regulations.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

To the extent than any further increase is denied, the 
preponderance of the evidence is against claim for an initial 
increased rating for PTSD; there is no doubt to be resolved; 
and an increased rating is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of left leg injury

The veteran testified at the Travel Board hearing in February 
2007 that he was awarded two Purple Heart Medals during 
service, one of which was awarded for shrapnel injuries 
sustained to the lower left calf during service in Vietnam.  
Service personnel records confirm that the veteran received a 
Purple Heart Medal with Gold Star and a Combat Action Ribbon.  
The service medical records are negative for any treatment to 
the left leg.  However, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  Service connection for 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
The medals received for the veteran's service confirm that he 
had combat exposure in service and thus his testimony 
regarding his in-service shrapnel wound injuries, without any 
clear and convincing evidence to the contrary, could be 
accepted as sufficient proof of an in-service injury.

A June 2006 VA examination report shows the veteran reported 
a shrapnel injury to his left leg in service and was treated 
onsite and then sent to Da Nang, Vietnam for debridement and 
dressing changes.  He denies any treatment for scars since 
1969.  He denied pain or discomfort from the scars but 
reported pain in his lower legs that radiated to his hips 
after walking half of a city block.  X-ray evaluation 
demonstrated surgical staples in the soft tissue medial to 
the left knee.  There was deformity of the distal tibia and 
fibular and appeared to be fusion of the distal tibia and 
fibula.  No other abnormalities were seen.  Obviously this 
was probably due to old injury.  There was no shrapnel 
demonstrated in the soft tissues.  On physical examination, 
there was a well-healed two-inch superficial scar on the left 
posterior calf.  It was hypopigmented, smooth, flat, and 
stable.  The veteran was unsure if this was the site of the 
shrapnel injury but could not identify any other area.  There 
was no adherence to underlying tissue.  The texture was 
normal with that of the surrounding skin.  He denied 
tenderness or pain of the scar and did not present any 
limitation of motion, muscle loss, or disfigurement.  The 
impression was stable scar.

A May 2008 VA examination report shows that the veteran 
sustained shrapnel wounds in his left leg during combat in 
1969 and for the past several years, he stated that his left 
leg "gives out" after walking several blocks due to "whole 
leg" pain.  His leg pain subsides after resting for several 
minutes.  He denied any flare-ups of his left leg pain.  He 
had no falls and did not use an assistive device to ambulate.  
On physical examination, there was mild degenerative joint 
disease of the left knee per x-ray; x-ray evidence of 
previous surgery to the posterior medial soft tissue of the 
left knee; and x-ray evidence of old injury and surgery to 
the left distal tibia and fibula.  The examiner commented 
that it could only be assumed that the x-ray evidence of 
prior injury and surgery to the left leg occurred during 
combat in Vietnam since there was no direct evidence of this.  
His current left leg symptoms could be related to arterial 
insufficiency from his diabetes.  His left ankle swelling 
could be related to his underlying heart disease.  Therefore, 
it was the examiner's opinion that the veteran's left leg 
symptoms were less likely as not to be a result of his 
military service.  The claims file was not reviewed for this 
examination.

An addendum to this report in July 2008 notes that the 
examiner reviewed the veteran's claim file including the 
veteran's July 1970 medical record during which the veteran 
reported that he was hit in the right arm and stated that he 
was not hit in the leg.  The examiner found full range of 
motion in all joints.  A letter from the veteran's wife dated 
in March 2003 further noted that the veteran had an injury to 
the left leg five years ago in addition to his left leg 
injury in service.  This statement contradicts the veteran's 
history in which he denied having any other injuries to the 
left leg.  Given this additional information, the examiner 
found that the veteran's left leg condition did not have its 
onset during his military service.  The x-ray findings of an 
old injury and surgery to the left knee and left distal tibia 
and fibula did not result from any left leg injury incurred 
during his military service.

As noted, the veteran received combat medals for injuries in 
service, which raises the presumption that he had a shrapnel 
wound to the left leg in service even though there is no 
medical evidence in service.  This presumption has been 
rebutted, however, by clear and convincing evidence to the 
contrary, particularly the veteran denying any injury to his 
left leg in service in a July 1970 VA examination report.

Although the veteran has argued that his current residuals of 
left leg injury are related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's residuals of left injury and 
his service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for residuals of a claimed left leg injury; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Sleep apnea

The veteran asserts that service connection is warranted for 
sleep apnea, to include as secondary to service-connected 
PTSD and/or malaria.

The service medical records are negative for any findings of 
sleep apnea.

The first finding after service was on a March 2003 private 
medical record.  A sleep study showed moderate sleep apnea 
with both central and obstructive episodes.  A June 2003 
private sleep study record further confirms obstructive sleep 
apnea.

A May 2008 VA examiner noted that the claims file was not 
available for review but found that since the sleep apnea was 
diagnosed within the past few years it was long after the 
veteran's military service and therefore did not have its 
onset in service.  An addendum to this opinion notes that 
there was no exaggeration of symptoms of sleep apnea since 
April 2006 despite worsening of PTSD symptoms and thus the 
examiner could not comment on the veteran's sleep apnea being 
aggravated by PTSD without resort to mere speculation.  

A July 2008 addendum to these opinions notes that the claims 
file was reviewed and the opinion was based on this review.  
The examiner noted that the service medical records did not 
indicate any findings consistent with sleep apnea and the 
records did not indicate any relationship between the 
veteran's term of service and his sleep apnea.  The veteran's 
sleep apnea was more likely than not related to the veteran's 
obesity.  There was no cause and effect relationship that 
linked malaria to sleep apnea.  

Although the veteran has argued that his current sleep apnea 
is related to service and/or his service-connected PTSD 
and/or malaria, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's sleep apnea and his service-connected 
PTSD and/or malaria or his service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for sleep apnea; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), 
effective February 27, 2003 to May 31, 2005 and July 1, 2005 
to January 18, 2007 is denied.

Entitlement to an initial rating of 70 percent, but no 
higher, is granted for service-connected PTSD, effective 
January 18, 2007 to March 27, 2007 and May 31, 2007 to 
September 26, 2008, subject to the rules and payment of 
monetary benefits.

Entitlement to a temporary total disability evaluation based 
on hospitalization for treatment of service-connected PTSD, 
in excess of 21 days, from March 27, 2007 to May 31, 2007, in 
accordance with 38 C.F.R. § 4.29 is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for residuals of a claimed 
left leg injury is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

Additional evidence should be obtained before a decision can 
be made regarding the claim for an initial evaluation in 
excess of 70 percent for PTSD, effective September 26, 2008.  
A letter from a private psychologist on this date was 
submitted, which notes that due to the severity of the 
veteran's PTSD symptoms and suicidal ideations, it was the 
psychologist's recommendation that the veteran immediately 
seek inpatient treatment for PTSD.  The veteran assured the 
psychologist that he was to be admitted into the VA hospital 
in Little Rock, Arkansas on September 22, 2008.  His GAF 
score was reported as 20.  These VA medical records should be 
obtained and since the PTSD symptoms apparently are worse, an 
additional VA examination should be provided to properly rate 
the current symptomatology associated with the veteran's 
PTSD.

The evidence also is incomplete with respect to whether the 
veteran's coronary artery disease is aggravated by his PTSD.  
The issue is not whether the veteran's coronary artery was 
caused by PTSD but whether the PTSD has aggravated the 
veteran's coronary artery disease beyond its natural 
progress.  A May 2008 VA examiner commented that there were 
no worsening of coronary artery disease symptoms since April 
2006 despite a worsening of PTSD and thus found that the 
issue of the heart condition being aggravated by PTSD could 
not be resolved without resorting to mere speculation.  The 
remaining medical evidence addresses whether there is a 
direct cause and effect relationship between PTSD and 
coronary artery disease.  These opinions are insufficient to 
make a determination in this case; so another medical opinion 
should be provided to address the issue of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA medical records 
from the VA hospital in Little Rock, 
Arkansas dated from September 2008 to 
present.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
present severity of the veteran's PTSD.

The examiner should specifically comment 
on the level of occupational and social 
impairment associated with the veteran's 
PTSD.

The claims file should be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be 
provided.

3.  Schedule the veteran for a VA 
cardiology examination to determine 
whether the service-connected PTSD at 
least as likely as not has aggravated the 
coronary artery disease beyond its normal 
progress.  In making this determination, 
the examiner should consider the baseline 
level of impairment associated with the 
coronary artery disease prior to the PTSD 
diagnosis and any increase in impairment 
after the PTSD diagnosis was made.

The claims file should be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be 
provided.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


